Citation Nr: 0200602	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  96-13 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than November 16, 
1994 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Allen Vacura, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  In April 1996, the veteran was afforded a personal 
hearing before the RO.  The veteran was afforded a "Travel 
Board" hearing before the undersigned Board member at the RO 
in June 2001.  Transcripts of those hearings have been 
associated with the claims folders.

By letter dated June 7, 2001, the RO notified the veteran and 
his attorney of the transfer of the appeal to the Board, and 
of the 90 day period, see 38 C.F.R. § 20.1304(a) (2001), in 
which to submit any additional evidence or argument.  By 
facsimile transmission on September 26, 2001, subsequent to 
the 90 day period, the veteran's attorney requested a stay of 
proceedings in order to present additional evidence or 
argument.  In October 2001, the veteran's attorney was 
advised that a motion for good cause was needed to support 
the request to provide additional evidence and argument.  See 
38 C.F.R. § 20.1304(b) (2001).  Thereafter, in November 2001, 
the veteran's attorney filed a Motion for Extension of Time 
to submit additional evidence under 38 C.F.R. § 20.1304 
(2001).  The Board has considered this motion.  For reasons 
set forth in the body of this decision, the motion is denied 
for lack of good cause.


FINDINGS OF FACT

1.  In August 1984, the RO denied an original claim of 
entitlement to service connection for PTSD; in a letter dated 
August 22, 1984, the RO notified the veteran of this decision 
and his appellate rights.

2.  The RO determined in a February 1987 rating action that 
the claim for service connection for PTSD remained denied and 
the veteran was advised of this decision by a letter dated 
February 23, 1987.

3.  The veteran did not appeal the August 1984 and/or 
February 1987 decisions, and those decisions were final.

4.  On November 16, 1994, the RO received the veteran's claim 
to reopen the issue of entitlement to service connection for 
PTSD.

5.  The RO established service connection for PTSD effective 
November 16, 1994.


CONCLUSIONS OF LAW

1.  As the veteran did not submit a timely notice of 
disagreement or substantive appeal, the August 1984 and 
February 1987 rating actions that denied service connection 
for PTSD are final.  38 U.S.C.A. § 7105 (West 1991) (formerly 
38 U.S.C. § 4005(c)); 38 C.F.R. § 20.1103 (2001) (formerly 38 
C.F.R. § 19.192).

2.  The criteria for entitlement to an effective date earlier 
than November 16, 1994, for the grant of entitlement to 
service connection for PTSD are not met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim for service connection for 
disabilities of the left lower extremity, right lower 
extremity, and right shoulder in November 1976.  No reference 
was made to PTSD.  Contemporaneously, he submitted a VA Form 
23-22 (Appointment of Service Organization as Claimant's 
Representative) that designated The American Legion as his 
representative.  

In August 1983, the veteran filed a claim for service 
connection for PTSD.  He indicated that his PTSD was the 
result of stressors that occurred during his service in 
Vietnam.  He identified the units he served with in Vietnam 
and his Military Occupational Specialty during that period.  
The veteran also described the various in-service stressors 
that he attributed to his PTSD.  He listed his mailing 
address as General Delivery, Anchorage, Alaska.

In support of his claim, the veteran submitted copies of 
reports from Langdon Psychiatric Clinic dated from October to 
December 1983.  An October 1983 intake note from A.S. Wolf, 
M.D., indicated that the veteran was self-referred due to 
complaints of increased anxiety and episodes of violence.  A 
mental status examination was administered.  The diagnosis 
was PTSD.   The report of a November 1983 psychological 
evaluation and a December 1983 treatment report show mixed 
diagnoses, including an assessment that some elements of PTSD 
were in existence.  

The veteran was afforded a VA social industrial survey in 
February 1984.  His pre-service, in-service, and post-service 
history were discussed in detail.  According to the 
information given by the veteran and the information obtained 
from his claims folder, the examiner opined that the veteran 
was not suffering from PTSD.  Her rationale for this 
conclusion was discussed.  She believed that the veteran 
instead met the criteria for schizotypal personality 
disorder, alcohol abuse, and cannabis abuse.  

In April 1984, the veteran underwent a VA psychiatric 
evaluation.  The examiner indicated that the report of the 
social industrial survey and claims file were reviewed.  The 
examiner indicated that there was an "extreme disparity" 
between the verbal account of the in-service stressors that 
the veteran gave at the examination and the statement that he 
submitted in August 1983.  He said there was incongruity in 
the described events.  He also noted that the "wording and 
phraseology" of the written statement did not sound like the 
veteran's own words at the interview.  The examiner also 
stated that the requirement for "Criterion D" in diagnosing 
PTSD had not been fulfilled.  In view of these problems, the 
examiner opined that the veteran did not qualify for a 
diagnosis of PTSD.  The veteran was diagnosed, in pertinent 
part, as having general anxiety disorder, cannabis abuse, and 
alcohol abuse.  

In June 1984, the RO had contact with the veteran concerning 
the scheduling of a hearing and the veteran's subsequent 
withdrawal of his hearing request.  His address, as noted at 
that time, was General Delivery, Fairbanks, Alaska.   

Service connection for PTSD was denied in August 1984.  The 
RO found that a diagnosis of PTSD had not been found on VA 
examination.  Notice of the decision was provided to the 
veteran on August 22, 1984.  The letter was mailed to the 
veteran's address of record.  A VA Form 1-4107 (Notice of 
Procedural and Appellate Rights) was enclosed.  A copy of the 
letter was sent to The American Legion.

In a report of contact dated in September 1984, the veteran 
requested that all correspondence to him be sent to the Vet 
Center in Fairbanks.  He indicated that VA should continue to 
send his VA checks to General Delivery in Fairbanks.  

In May 1986, the veteran requested the RO to send him a copy 
of his VA treatment records and his claims folder.  He gave a 
Post Office box number in Fairbanks as his mailing address.  
He also indicated that the information could be sent to him 
General Delivery in Fairbanks.  The requested information was 
mailed to the veteran in May 1986.

A report of contact dated November 1, 1986 indicated the 
veteran spoke to the RO regarding his claim for PTSD.  He was 
advised at that time that he needed to submit new evidence to 
warrant a reopening of his claim.  There was also some 
discussion regarding the findings made by Dr. Wolf and those 
made in the April 1984 VA examination.  This conversation was 
viewed as the veteran's request to reopen his claim for 
service connection for PTSD.  

The veteran's claims folder was forwarded to the Seattle VA 
Medical Center for the purpose of reconciling the conflict of 
psychiatric diagnoses.  Two psychiatrists reviewed the 
reports from the Langdon Clinic, the VA Social Industrial 
Survey, and VA psychiatric examination report.  An opinion 
was issued in January 1987.  The examiners concluded that 
there did not appear to be documentation that supported a 
diagnosis of PTSD.  The reasons for this conclusion were 
cited.  

By a rating action dated February 9, 1987, the RO concluded 
that the claim for service connection for PTSD remained 
denied.  The veteran was informed of this decision by a 
letter dated February 23, 1987.  The reverse side of the 
letter contained an explanation of the veteran's procedural 
and appellate rights.  The letter was mailed to the Post 
Office box that he identified in May 1986.

On November 16, 1994, the veteran filed a request to "be 
evaluated for" PTSD.  He indicated that he had originally 
filed a claim in 1983, and that the evidence of record at 
that time had been sufficient to support a grant of benefits.  
He said he believed that the VA doctors had been negatively 
influenced by his anger and reluctance to discuss his in-
service stressors in depth.  

Treatment records from the Fairbanks Vet Center dated from 
April 1984 to December 1985 and from January 1990 to December 
1994 were associated with the claims folder.  Those records 
show that the veteran received periodic counseling for 
psychiatric complaints and relationship problems.  A report 
dated on September 24, 1984 indicated that the veteran was 
trying to decide whether or not he should file an appeal with 
regard to his claim for service connection for PTSD.  A 
December 1994 treatment note indicated that the veteran 
wanted assistance in pursuing his claim for service 
connection for PTSD.  This was the first reference to PTSD 
since September 1984.

Service connection for PTSD was granted in April 1995.  
Reference was made in a March 1995 VA psychiatric examination 
that diagnosed the veteran as having PTSD.  A 100 percent 
disability evaluation was assigned, effective from November 
16, 1994.

The veteran filed a notice of disagreement with respect to 
the effective date of the award.  In a statement received in 
November 1995, the veteran indicated that he was a victim of 
ignorance and the actions of personnel at the Vet Center.  He 
said the statement received in 1983 had been written by the 
Vet Center staff, and that he was prevented from reviewing 
the statement. He added that his "appeal" was denied on the 
basis that he had failed to submit new information.  He 
argued that service connection, and his 100 percent 
disability evaluation, was warranted from August 1983.  

The veteran submitted a letter from the Vet Center dated in 
November 1995.  His psychiatrist indicated that he had 
started working with the veteran in July 1984, and that he 
presented classic symptoms of PTSD at that time.  He opined 
that the symptoms were likely to have been present at the 
time he filed his claim in 1983.  He said the veteran had 
placed his trust in the Vet Center staff to represent him in 
his claim for service connection, that the Vet Center staff 
filed the veteran's original claim for benefits, and that the 
claim was denied.  

The veteran was afforded a personal hearing before the RO in 
April 1996.  He recalled seeking psychiatric treatment at the 
Anchorage Vet Center in August 1983 and being advised that he 
should submit a claim for service connection for PTSD.  He 
said he was asked to sign a blank piece of paper and told 
that personnel at the Vet Center would complete his 
application for benefits.  He stated that he was not allowed 
to review the finished document.  In this regard, the veteran 
maintained that the falsified statement was the reason that 
the VA psychiatrist determined that he did not have PTSD.  He 
asserted that service connection for PTSD was eventually 
granted because he had the opportunity to pen his own 
stressor statement.  He contended that the effective date of 
the grant for service connection for PTSD should have been in 
August 1983.

The veteran's attorney submitted a brief in support of appeal 
in September 1997.  Therein, he argued that the veteran never 
received notice of the August 1984 and February 1987 rating 
actions that denied service connection for PTSD.  He also 
indicated that the notices did not sufficiently advise the 
veteran of his appellate rights.  The attorney added that 
forwarding a copy of the August 1984 rating action to The 
American Legion had been inappropriate because that 
organization no longer represented the veteran.  He said the 
power of attorney relationship created in 1976 had been 
limited to issues claimed at that time.  The attorney added 
that the lapse in time (eight years between the claims) also 
demonstrated that the power of attorney was no longer in 
effect.  Therefore, he asserted that the August 1984 and 
February 1987 rating decisions never became final, and that 
the effective date of the 100 percent disability evaluation 
for PTSD should be in August 1983.  

In the alternative, the attorney contended that the August 
1984 and February 1987 rating decisions were not final 
because they contained clear and unmistakable error.  He 
argued that the record showed that the August 1983 claim for 
benefits had been obviously falsified, and that the RO erred 
by accepting that claim and having it considered by the VA 
examiner.  Further, he said the RO should have never accepted 
the report of the April 1984 psychological examination 
because it had been tainted by the fraudulent claim.  He also 
argued that diagnostic criteria for PTSD had been incorrectly 
applied by the VA examiners.  The attorney stated the veteran 
never intended to file a request to reopen his claim for 
service connection in November 1986, and that the RO had 
commenced with the proceeding without his consent.  He said 
the RO's action violated the rules governing "informal 
claims."  Finally, he asserted that the totality of these 
errors amounted to clear and unmistakable error in the August 
1984 and February 1987 rating actions.

In support of the appeal, the veteran's attorney submitted 
the affidavit of G. N.  Mr. N. indicated that he worked as a 
counselor at the Anchorage Vet Center from 1980 to 1984.  He 
testified that it was common practice for veterans seeking 
benefits for PTSD to sign a blank statement and have the 
counselors fill in the information pertaining to the 
veteran's purported stressors.  He said those statements were 
routinely mailed to the VA RO without the veteran's review of 
the information.

The veteran was provided a personal hearing before the 
undersigned in June 2001.  He set forth many of the arguments 
that he had posited in his September 1997 brief.  He 
testified that he never received notice of the August 1984 or 
February 1987 rating actions.  He said the notice sent to The 
American Legion in August 1984 had been improper because that 
organization's power of attorney relationship with the 
veteran was limited to the claim he filed in 1976.  Further, 
even if he had received notice, he contended that the notices 
were inadequate because he was not given notice of his 
appellate rights.  He also reiterated his assertion that 
there had been clear and unmistakable error in the August 
1984 rating action because the denial of the claim for 
service connection had been based, in part, on a fraudulent 
statement.  

In September 2001, the veteran, through his attorney, 
requested a complete copy of his claims folder.  Those 
records were furnished to him in October 2001.

II.  Analysis

A.  Finality of August 1984 and February 1987 Rating Actions

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2001).  
Ordinarily, the notice of disagreement must be filed within 
one year from the date of mailing of the notice of the result 
of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.302(a) (2001).

Here, the RO notified the veteran of the August 1994 and 
February 1997 rating decisions that denied service connection 
for PTSD, by means of letters dated, respectively, on August 
22, 1984 and February 23, 1987.  The one-year appeals period 
would therefore have expired one year after "the date of 
mailing of the notice of the result of the initial review or 
determination." 38 U.S.C.A. § 7105(b)(1) (West 1991).  There 
is no evidence, nor has it been contended, that the veteran 
filed a timely notice of disagreement with either decision.  
However, the veteran argues that he never received notice of 
those decisions.  He also maintains that, if he did receive 
one or both notices, the letters were inadequate because they 
failed to apprise him of his appellate rights.  

In this regard, the September 1984 counseling report from the 
Fairbanks Vet Center clearly indicated that the veteran was 
trying to decide whether or not to appeal the denial of his 
claim for service connection for PTSD.  The veteran would not 
have been deliberating the matter if he had not received the 
August 1984 letter that informed him of the decision.  
Further, the Board observes that the record contains copies 
of the letters that were mailed to the veteran.  The letters 
were mailed to the veteran's last known address.  There is no 
evidence that those letters were ever returned by the Post 
Office.  Absent evidence that a claimant notified VA of a 
change of address and absent evidence that any notice sent to 
the claimant at his last known address was returned as 
deliverable, VA is entitled to rely on the address provided.  
Woods v. Gober, 14 Vet. App. 214 (2000).  The appellant's 
assertions that he did not receive the notice are 
insufficient to rebut the presumption of regularity.  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Board 
finds that the veteran's testimony that he did not receive 
notice of the 1984 and 1987 rating decisions denying his 
claim is not the clear and convincing evidence required to 
rebut the presumption of regularity.

With regard to his assertion that he was not provided 
adequate notice of his appellate rights, the Board notes that 
the reverse side of the February 23, 1987 letter to the 
veteran informed him of his appellate rights.  Similarly, a 
VA Form 1-4107 was enclosed with the August 22, 1984 letter.  
That form explained the veteran's procedural and appellate 
rights in connection with the August 1984 decision.  
"Principles of administrative regularity dictate a 
presumption that government officials 'have properly 
discharged their official duties.'"  Saylock v. Derwinski, 3 
Vet. App. 394, 395 (1992); Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992) (quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  In the absence of 
the submission of "clear evidence to the contrary," the 
presumption cannot be rebutted.  Id.  The Board therefore 
concludes that the record shows that the veteran was properly 
apprised of his appellate rights with respects to the August 
1984 and February 1987 rating decisions that denied service 
connection for PTSD.  

A determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if a notice of disagreement is not filed.  38 U.S.C.A. 
§ 7105(c) (West 1991).  As discussed above, the veteran 
failed to file a timely notice of disagreement with respect 
to the August 1984 and February 1987 rating actions that 
denied service connection for PTSD.  The August 1984 and 
February 1997 rating decisions therefore became final a year 
after mailing of notification to him of the decision.  
38 C.F.R. §§  3.104, 20.302, 20.1103 (2001).

The Board notes that the veteran has argued that forwarding a 
copy of the August 22, 1984 letter to The American Legion was 
improper because that organization no longer represented the 
veteran.  He argues that the relationship established between 
The American Legion and himself was limited to his claim for 
benefits in 1976.  38 C.F.R. § 20.602 (2001) dictates the 
representative relationship between veterans and service 
organizations (e.g., The American Legion).  There is no 
provision limiting the scope and/or longevity of the 
relationship.  The power of attorney designation remains in 
effect until revoked, and there is no indication in the 
record that the power of attorney was so revoked, until the 
veteran's designation of his present attorney as his 
representative.  Thus, the Board perceives no irregularity 
with the provision of a copy of the August 1984 notice to The 
American Legion.  As an aside, however, the Board would note 
that even if it were the case that the veteran was 
unrepresented at the time, the record still clearly shows 
that the veteran himself was given notice of both the August 
1984 and February 1987 adjudications.  Thus no defect of 
notice is shown in the record and, as appeals were not taken, 
the 1984 and 1987 decisions of the RO are final.  

The veteran's attorney has also argued that the November 1986 
telephone contact, noted in the Report of Contact, VA Form 
119, dated November 1, 1986, was impoperly construed by the 
RO as a claim to reopen.  It seemingly is argued that there 
was no intent by the veteran to advance a claim in 1986 and 
that it was improper for the RO to have entertained such a 
claim.  Nonetheless, the record clearly indicates that the 
veteran was in contact with the RO about claimed PTSD, and in 
light of his previous claim and the principles of informal 
and inferred claims, the Board concludes that it was 
reasonable for RO adjudication personnel to construe the 
contact as a claim to reopen.  However, even if the Board 
were to accept this argument, it would not change the result 
in this case.  The facts are that the veteran clearly filed a 
claim for service connection in 1983, that claim was denied 
by the RO in August 1984, the veteran was properly notified 
of the determination and of his appellate rights, and he did 
not appeal.  If no claim was advanced in 1986, as has been 
argued, then the earliest claim subsequent to the final 
adjudication in 1984 is the claim that was filed in November 
1994, which is the basis for the effective date now assigned.  
On the other hand, if, as the RO determined, the veteran 
attempted to reopen his claim in 1986, his failure to timely 
appeal the adverse February 1987 adjudication resulted in a 
final decision, after which his November 1994 claim likewise 
represented the earliest attempt to reopen following a final 
disallowance.  Either way, it is the claim filed in November 
1994, subsequent to either one or two prior final 
disallowances, that forms the basis for the effective date 
assigned in this case.

At this point the Board would note, as briefly mentioned in 
the introduction to this decision, that the veteran's 
attorney filed a motion in November 2001 for an extension of 
time to submit additional evidence under 38 C.F.R. § 20.1304.  
He had asked for an additional 60-days in order to provide VA 
the time to search for "missing" records that were critical 
to the veteran's appeal.  He indicated that the November 21, 
1986 report of contact (as noted above, the actual date of 
this contact was November 1, 1986) between the veteran and 
the RO, the February 9, 1987 rating decision, and February 
23, 1987 notice of the rating decision were not currently on 
file.  However, as discussed above, these records are quite 
clearly contained in the veteran's claims folder.  Pursuant 
to the Freedom of Information Act, a copy of the claims 
folder was sent to the veteran's attorney in October 2001 at 
his request.  The requested documents, which were contained 
in the claims folder, have therefore been provided to the 
veteran, through his attorney.  As such, the Board finds that 
no useful purpose would be served in delaying the 
adjudication of this matter any further.  The Motion for 
Extension of Time is therefore denied for lack of good cause.  
38 C.F.R. § 20.1304(b).  

B.  Earlier Effective Date 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. 
§ 3.400(a).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.160(e) (2001).  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q), (r).

The record reflects final RO decisions dated in August 1984 
and February 1987, which denied service connection for PTSD.  
38 U.S.C.A. § 7105 (West 1991) (previously 38 U.S.C. § 4005).  
Absent revision based upon clear and unmistakable error in 
those prior final decisions, the decisions remain final as to 
the denial of service connection.  See 38 C.F.R. § 3.105 
(2001).  The Board notes that the veteran has argued that 
there was clear and unmistakable error in the August 1984 and 
February 1987 rating actions.  He posited numerous theories 
to include RO error in accepting a purportedly falsified 
August 1983 claim for service connection for PTSD, 
considering a VA examination report that had been influenced 
by the August 1983 statement, and misapplication of the 
diagnostic criteria for PTSD by VA examiners.  These 
arguments are either vague in nature or merely question the 
means by which the RO weighed the evidence or adjudicated the 
claims.  For example, the veteran does not dispute that he 
signed the 1983 stressor statement or that he provided it in 
support of a claim for VA compensation benefits.  Instead, 
his allegation, advanced without explanation, seems to be 
that the VA somehow should have known this information was 
inaccurate and excluded it from consideration in adjudicating 
his claim.  There has been no specific allegation of error of 
fact or law  See Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  As 
such, the allegation of clear and unmistakable error will not 
be further entertained.

The currently assigned effective date is November 16, 1994, 
the date of receipt of the veteran's claim to reopen 
following the final disallowance of his claim.  Such was 
assigned based on application of 38 C.F.R. § 3.400.  The RO 
found that this was the earliest date of the veteran's claim 
to reopen.  The Board has reviewed the evidence to determine 
whether a claim, formal or informal, was made prior to that 
date.  However, the Board finds that the RO did not receive 
any correspondence evidencing the veteran's intent to reopen 
his PTSD claim prior to November 1994. 

Accordingly, the Board must conclude that there is presently 
no legal basis for assignment of an effective date prior to 
November 16, 1994, the date of receipt of the veteran's 
application to reopen a claim of entitlement to service 
connection for PTSD.  The claim for an earlier effective date 
must therefore be denied.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400(q),(r) (2001).  In so deciding, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).

Finally, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's claim, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (recently 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  There is no 
indication in the record that there exists any additional 
information or evidence which could be obtained to 
substantiate the veteran's claim.  As discussed above, the 
documents sought by the veteran's attorney are already of 
record.  Therefore, there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.



ORDER

Entitlement to an effective date earlier than November 16, 
1994 for the grant of service connection for PTSD is not 
established.  The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

